DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 19 is objected to because of the following informalities:
Claim 19 recites “at least one hardware process” that has typo, should be “at least one hardware processor”.  
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
" manufacturing device controller" in claims 1, 18 and 19.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A computer implemented method of manufacturing a truss of a three dimensional (3D) object representation, comprising:
receiving a definition of the 3D object representation;
arranging within an interior space of the 3D object representation, a plurality of instances of a sphere having a common radius to create a packed sphere arrangement;
computing nodes of a truss for the 3D object representation, each respective node positioned at a center of each respective instance of each sphere of the packed sphere arrangement;
computing beams of the truss by connecting adjacent nodes with respective bears; and
providing code instructions for execution by a manufacturing device controller of a manufacturing device for manufacturing the truss.

Step 1: 
The claim recites a computer implemented method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of arranging within an interior space of the 3D object representation, a plurality of instances of a sphere having a common radius to create a packed sphere arrangement, computing nodes of a truss for the 3D object representation, each respective node positioned at a center of each respective instance of each sphere of the packed sphere arrangement and computing beams of the truss by connecting adjacent nodes with respective bears, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “arrange” in the context of this claim encompasses the user mentally reduces 3D object into 2D, as long as the 3D object is very simple such as a cube, with help of a pen and paper, and places circles inside the 2D object, with help of a pen and paper. For example, “computing” in the context of this claim encompasses the user mentally identifies the centers of the circles and connects the centers of the circles, with help of a pen and papers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of computer implemented, receiving a definition of the 3D object representation, providing code instructions for execution by a manufacturing device controller of a manufacturing device for manufacturing the truss and code instructions for execution. These additional limitations represent mere data gathering or transmitting (receiving, providing) or instruction executing that is necessary for use of the recited judicial exception (computer implemented, instruction for execution) and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “computer”, “code instructions”, “manufacturing device controller” and “manufacturing device”, are additional elements which are to implement the system. But the recited “computer”, “code instructions”, “manufacturing device controller” and “manufacturing device”, are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “computer”;
2) “code instructions”;
3) “manufacturing device controller”;
4) “manufacturing device”;
5) computer implemented;
6) receiving a definition of the 3D object representation;
7) providing code instructions for execution;
8) manufacturing a truss of a three dimensional (3D) object representation.
Regarding 1) – 4), as explained previously, “computer”, “code instructions”, “manufacturing device controller” and “manufacturing device”, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 5) - 7), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of receiving a definition of the 3D object representation and providing code instructions for execution are mere data gathering and or transmitting that are recited at a high level of generality, as disclosed in Ulichney US 20190033829 A, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 8), “manufacturing a truss of a three dimensional (3D) object representation” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 8) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-19:

Step 1: Claims 2-17 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claim 18 recites a system. Thus, the claim is directed to a product, which are statutory categories of invention. Claim 19 recites a computer program product. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 29, the claims recite additional form …, connected …, arraging …, computing …, packing …, filling …, positioning … placing …, perturbing …, create …, computed …, connecting …, positioned …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recited the 3D object representation is represented as B-spline surfaces' boundary representation, and computing a complete representation of a boundary surface of each node and a half of each beam connected to each node, by computing interior surfaces which separate each half of each beam from the respective node and from other beams and computing caps for each half of each beam, wherein the boundary surfaces of the nodes and corresponding half of each beam of the truss are represented as trimmed B-spline surfaces, and further comprising converting the boundary surfaces of the nodes and corresponding half of each beam of the truss to tensor-product B-spline surfaces, and computing B-spline trivariates by constnicting ruled trivariates between the untrimmed surfaces that from each respective node and corresponding half of each beam and kernel points represented as degenerate surfaces, wherein for surfaces of the node the kernel points represented as the center of the corresponding node, and for each half of each beam ruled trivariates are constructed between boundary surfaces that form the respective half of each beam include a base cap, a top cap and separating surface, wherein the kernel point is selected near the base cap, as drafted, are mathematical calculations using mathematical formulas. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites receiving …, providing …, executing … manufacturing …, assembling … and execution, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited computing additive manufacturing device, system, hardware processor, manufacturing device controller, manufacturing device, non-transitory memory, and hardware processor, are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the manufacturing device comprises an additive manufacturing device, and the code instructions are for additive manufacturing of the truss, or wherein the code instructions are for manufacturing of a set of beams having a common size and/or shape and a set of nodes having a common size and/or shape and instructions for assembling the set of beams and set of nodes into the truss”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal – claim 19 recites “a computer program product” that could be transitory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulichney US 20190033829 A in view of Shimada “Bubble mesh automated triangular meshing of non-manifold geometry by sphere packing” 1995.

Regarding claim 1, Ulichney teaches a computer implemented method of manufacturing a truss of a three dimensional (3D) object representation (Fig. 2 [0026] - [0028] [0031] – [0035], comprising:
receiving a definition of the 3D object representation ([0031] input object);
arranging, a plurality of instances of a sphere having a common radius to create a packed sphere arrangement (Figs. 4-5 Fig. 16 [0044] – [0047] lattice structure within an interior space of the 3D object representation defined by equi-sized spheres packed in triangular pyramid or square pyramid);
computing nodes of a truss for the 3D object representation, each respective node positioned at a center of each respective instance of each sphere of the packed sphere arrangement ([0045] – [0046] the lattice structure – truss structure is defined by nodes at center of each sphere);
computing beams of the truss by connecting adjacent nodes with respective beams ([0034] skeleton line is dilated to radius of a minimum distance); and
providing code instructions for execution by a manufacturing device controller of a manufacturing device for manufacturing the truss ([0032] [0033] The bistate output object).
Ulichney does not explicitly teach the spheres are arranged within an interior space of the 3D object representation.
Shimada teaches the spheres are arranged within an interior space of the 3D object representation (Abstract geometric entities are filled with spheres).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of Shimada because they all directed to 3D representation of objects. Arranging spheres within an interior space of the 3D object representation will help create truss structure within the interior space.
Ulichney teaches:
[0026] …, an apparatus for density rank matrix generation for 3D printing and a method for density rank matrix generation for 3D printing are disclosed herein.
[0027] For the apparatus and method disclosed herein, a density rank matrix may be generated. The density rank matrix maybe normalized to generate a density threshold matrix. The density threshold matrix may be analyzed with respect to details of a continuous density 3D input object to generate a bistate output object.
[0028] The attribute of density may be described as solidness or its inverse sparsity. A density of a 3D object may range from0%, which may be referred to as empty space, to 100%, which may be referred to as solid.

    PNG
    media_image1.png
    740
    1271
    media_image1.png
    Greyscale

[0031] The 3D input object may be described as any object that is to be printed and includes a three-dimensional shape. …
[0032] The bistate output object may be described as an object that includes discrete-space where each point is represented by one of two states: zero for empty space, or one for print-a-voxel.
[0033] In order to generate the bistate output object, a rendering system may be used. An example of a rendering system may include a 3D printer, ...
[0034] In order to generate the density rank matrix, elements of the density rank matrix may be generated form a skeleton line set using a line dilation technique as disclosed herein. For the line dilation technique, for each unassigned point of the density rank matrix, a minimum distance from the point to a skeleton line may be assigned. Each of the assigned points of the density rank matrix may be rank ordered by distance to generate the density rank matrix.
[0035] The skeleton line set may be described as a set of lines segments in a repeating rectangular volume that describe a specified lattice….
[0044] For the density rank matrix 108, the skeleton line specification 104 may describe a set of lines segments in a repeating rectangular volume that describe a specified lattice. An example of a lattice may include a tetrahedral-octahedral lattice. Another example of a lattice may include a cube-based lattice. Any type of lattice structure may be used with the apparatus 100. 

    PNG
    media_image2.png
    397
    520
    media_image2.png
    Greyscale

[0045] An example of a structural lattice includes one formed by segments connecting centers of packed equi-sized spheres. The spheres may be packed in two ways.
[0046] A first way to pack spheres includes triangular pyramid sphere packing as depicted in FIGS. 4A and 4B. FIG. 4A represents a pattern formed by packing spheres with a base that forms a triangle. FIG. 4B represents a model of the underlying lattice suggested by the arrangement of FIG. 4A. The arrangement of FIG. 4B may represent a structure that connects the center of the spheres of FIG. 4A. The triangular packing technique of FIG. 4A may also be described as hexagonal packing.
[0047] A second way to pack spheres includes square pyramid sphere packing as depicted in FIGS. 5A and 5B. FIG. 5A represents a pattern formed by packing spheres with a base that forms a square. FIG. 5B represents a model of the underlying lattice suggested by the arrangement of FIG. 5A. The arrangement of FIG. 5B may represent a structure that connects the center of the spheres of FIG. 5A.
Shimada teaches:
Abstract
… for fully automated triangular mesh generation, consistently applicable to wire-frame, surface, solid, and nonmanifold geometries. The method, called bubble meshing, is based on the observation that a pattern of tightly packed spheres mimics a Voronoi diagram, from which a set of well-shaped Delaunay triangles and tetrahedra can be created by connecting the centers of the spheres. Given a domain geometry and a node-spacing function, spheres are packed on geometric entities, namely, vertices, edges, faces, and volumes, in ascending order of dimension. Once the domain is filled with spheres, mesh nodes are placed at the centers of these spheres and are then connected by constrained Delaunay triangulation and tetrahedrization.
Shimada teaches:
Abstract
This paper presents a new computational method for fully automated triangular mesh generation, consistently applicable to wire-frame, surface, solid, and nonmanifold geometries. The method, called bubble meshing, is based on the observation that a pattern of tightly packed spheres mimics a Voronoi diagram, from which a set of well-shaped Delaunay triangles and tetrahedra can be created by connecting the centers of the spheres. Given a domain geometry and a node-spacing function, spheres are packed on geometric entities, namely, vertices, edges, faces, and volumes, in ascending order of dimension. Once the domain is filled with spheres, mesh nodes are placed at the centers of these spheres and are then connected by constrained Delaunay triangulation and tetrahedrization.

Regarding claim 2, Ulichney further teaches adjacent nodes spaced apart by a distance below a threshold are connected by a respective beam, and adjacent nodes spaced apart by a distance above the threshold are not connected by a respective beam (Figs. 4B and 5B [0048] line segments are all same length, above the length are not connected).

Regarding claim 3, Ulichney further teaches a set of three adjacent nodes form an angle defined by a first straight line defined by a first and second node and by a second straight line defined by the first and a third node, when the angle is equal to sixty degrees and within a tolerance range the set is connected by beams, and when the angle is external to the tolerance range the set is not connected by beams (Figs. 4B and 5B [0048] line segments are all same length, the angle is equal to sixty degrees, more than sixty degrees are not connected).

Regarding claim 4, Ulichney further teaches the beams of the truss have a common length corresponding to the common radius of the plurality of instances of the sphere (Figs. 4B and 5B [0048] line segments are all same length corresponding to the common radius of the spheres).

Regarding claim 6, Ulichney further teaches a radius denoting thickness of each respective beam and/or node varies according to analysis and/or optimization, and/or location, of the respective beam within the 3D object representation (Figs. 14A-14C and 16 [0067] – [0068] the radius denoting thickness of beams and node adjusted).

Regarding claim 7, Ulichney further teaches arranging comprises packing the plurality of instance of the sphere within the interior space of the 3D object representation by forming tangential contact between neighboring spheres (Figs. 4-5 [0044] – [0047] equi-sized spheres tangentially packed in triangular pyramid or square pyramid).

Regarding claim 10, Shimada further teaches randomly arranging the plurality of instances of the sphere within the interior space of the 3D object representation (Abstract, page 414, 3.3 Interbubble Forces, 3.4 Physically Based Relaxation, spheres are randomly packed in the domain with simulated repulsion forces)
wherein at least some of the plurality of instances of the sphere overlap,
iteratively randomly perturbing the plurality of instance of the sphere, and
computing application of simulated repulsion forces between the plurality of instance of the sphere, wherein the simulated repulsion forces repulse spheres with sufficient simulated force for preventing overlap between instances of the sphere (page 414, 3.3 Interbubble Forces, 3.4 Physically Based Relaxation, iteratively modifying spacing of bubbles to apply interbubble forces to prevent spheres to be overlapping).

Regarding claim 12, Ulichney further teaches the 3D object representation denotes a boundary, the interior space is enclosed by the boundary, and the truss is computed within the interior space enclosed by the boundary ([0031] The 3D input object may be described as any object that is to be printed and includes a three-dimensional shape).

Regarding claim 13, Ulichney further teaches the boundary denoted by the 3D object representation comprises an arbitrary, non-convex, free-form or polygonal boundary ([0031] The 3D input object may be described as any object that is to be printed and includes a three-dimensional shape).

Regarding claim 14, Ulichney further teaches the manufacturing device comprises an additive manufacturing device, and the code instructions are for additive manufacturing of the truss, or wherein the code instructions are for manufacturing of a set of beams having a common size and/or shape and a set of nodes having a common size and/or shape and instructions for assembling the set of beams and set of nodes into the truss ([0033] 3D printer).

Regarding claims 18-19, Ulichney and Shimada together teaches the claimed method. Therefore, they teach the system and program for implementing the method steps.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of ULICHNEY R WO 2018022035 A1.

Regarding claim 5, Ulichney further teaches iterating the arranging and the computing for a plurality of iterations, wherein during each iteration at least one of the following values is adjusted to create an updated truss:
an adjusted value for a common size and/or shape for the nodes of the truss (Figs. 14A-14C [0067] the size and shape of nodes adjusted), and
an adjusted value for a common size and/or shape for the beams of the truss (Figs. 14A-14C [0067] the size of beams adjusted).
Neither Ulichney nor Shimada explicitly teaches:
an adjusted value for the common radius of the plurality of instances of the sphere.
ULICHNEY R teaches:
an adjusted value for the common radius of the plurality of instances of the sphere ([0033] for next iteration, reduce the length of the lattice by half – reduce the common radius of the sphere by half).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of ULICHNEY R because they all directed to 3D representation of objects. An adjusted value for the common radius of the plurality of instances of the sphere will help adjusting the distance between the centers of the spheres.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of Stoyan “Packing congruent spheres into a multi-connected polyhedral domain” 2013.

Regarding claim 8, neither Ulichney nor Shimada explicitly teaches filling the interior space of the 3D object representation with spheres until no space remains therein large enough to accommodate an additional instance of the sphere.
Stoyan teaches filling the interior space of the 3D object representation with spheres until no space remains therein large enough to accommodate an additional instance of the sphere (Abstract packing maximum number of spheres into 3D object representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of ULICHNEY R because they all directed to arranging spheres in 3D domains. Packing maximum spheres into 3D object space will help provide tightly packed sphere arrangement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of Gupta WO 2019156947 A1.

Regarding claim 9, Ulichney further teaches positioning a uniformly sized lattice structure within the interior space of the 3D object representation, and placing each instance of the sphere within a respective lattice structure (Figs. 14 and 16 [0045] [0046] periodic lattice structure within an interior space of the 3D object representation defined by equi-sized spheres packed in uniformly sized triangular pyramid or square pyramid).
Neither Ulichney nor Shimada explicitly teaches the lattice structure is honeycomb.
Gupta teaches the lattice structure is honeycomb ([0023] the structure is honeycomb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of Gupta because they all directed to truss structures. Using honeycomb will help obtain stable truss structure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of Griffith US 20140081603 A1.

Regarding claim 11, neither Ulichney nor Shimada explicitly teaches computing a first arrangement of the plurality of instances of the sphere within the interior space of the 3D object representation, computing a simulation of an external attraction force vector applied in a direction externally to the 3D object representation that simulates attraction of the plurality of instance of the sphere of the first arrangement in the direction, and computing additional instances of the sphere that are placed in open spaces created by the simulation of the external attraction vector force applied to the first arrangement to create a second arrangement of the plurality of instances of the sphere.
Griffith teaches computing a first arrangement of the plurality of instances of the sphere within the interior space of the 3D object representation, computing a simulation of an external attraction force vector applied in a direction externally to the 3D object representation that simulates attraction of the plurality of instance of the sphere of the first arrangement in the direction, and computing additional instances of the sphere that are placed in open spaces created by the simulation of the external attraction vector force applied to the first arrangement to create a second arrangement of the plurality of instances of the sphere ([0021] –[0022] applying jittering force to existing arrangement to create new arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of Griffith because they all directed to arranging shapes in space. Shaking the arrangement to generate new arrangement will help re-arrange the spheres.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of Cheng CN 208586799 U and CARPENTER CA 3053065 A1.

Regarding claim 15, Ulichney and Shimada further teach similar limitations to that of claim 1.
Neither Ulichney nor Shimada explicitly teaches:
computing a boundary shell for the 3D object representation, of controllable thickness, wherein arranging comprises arranging within the interior space of the boundary shell, and
computing beams between nodes of the packed sphere arrangements that are closest to the inner surface of the boundary shell, and points on the inner surface of the boundary shell that are closest to each respective node closest to the inner surface of the boundary shell, thereby connecting the truss to the boundary shell.
Cheng and CARPENTER together teach:
computing a boundary shell for the 3D object representation, of controllable thickness, wherein arranging comprises arranging within the interior space of the boundary shell (Cheng: Figs. 2-3, page 2 paragraph 14 – page 3 paragraph 16, boundary shell mesh structure 1), and 
computing beams between nodes of the packed sphere arrangements that are closest to the inner surface of the boundary shell, and points on the inner surface of the boundary shell that are closest to each respective node (CARPENTER: page 14 last paragraph, the nodes are joined with the most economical lines– choosing closet point on the inner surface to the center of the closest sphere is the shortest – most economical) closest to the inner surface of the boundary shell, thereby connecting the truss to the boundary shell (Cheng: Figs. 2-3 page 2 paragraph 14 – page 3 paragraph 16, points 3 on inner surface of shell of mesh structure 1 is connected to closest inner nodes 23, the nodes of truss – center of spheres closes to the inner surface of the boundary shell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of Cheng and CARPENTER because they all directed to truss structures. Connecting the truss structure to shell of the 3D object using shortest beam will help provide support to the shell of the 3D object.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ulichney in view of Shimada as applied to 1-4, 6-7, 10, 12-14 and 18-19 above, further in view of Massarwi “A B-spline based framework for volumetric object modeling” 2016.

Regarding claim 16, Ulichney further teaches computing nodes of the truss, each respective node positioned at a center of each respective instance of each sphere of the packed sphere arrangement, computing beams of the truss by connecting adjacent nodes with respective beans ([0034] nodes and beams are computed by line dilation).
Neither Ulichney nor Shimada explicitly teaches:
the 3D object representation is represented as B-spline surfaces’ boundary representation;
computing a complete representation of a boundary surface of each node and a half of each beam connected to each node, by computing interior surfaces which separate each half of each beam from the respective node and from other beams and computing caps for each half of each beam, wherein the boundary surfaces of the nodes and corresponding half of each beam of the truss are represented as trimmed B-spline surfaces, and further comprising
converting the boundary surfaces of the nodes and corresponding half of each beam of the truss to tensor-product B-spline surfaces.
Massarwi teaches:
the 3D object representation is represented as B-spline surfaces’ boundary representation (page 44 Fig. 13);
computing a complete representation of a boundary surface of each node and a half of each beam connected to each node, by computing interior surfaces which separate each half of each beam from the respective node and from other beams and computing caps for each half of each beam, wherein the boundary surfaces of the nodes and corresponding half of each beam of the truss are represented as trimmed B-spline surfaces (pages 38-39 Definition 3.6, Page 41 Fig. 7 3.2 Basic construction methods of V-model, and page 44 Fig. 13 the trimmed B-spline surfaces are computed by separating each half of the edge – beam and other edges – beams and adding two caps to each half beams), and further comprising
converting the boundary surfaces of the nodes and corresponding half of each beam of the truss to tensor-product B-spline surfaces, (page 44 Figs. 7&11 conversion of trimmed B-spline surfaces into tensor product surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulichney to incorporate the teachings of Massarwi because they all directed to 3D representation of objects. Applying B-spline based framework will help provide representations for the truss structure.

Regarding claim 17, Shimada further teaches:
computing B-spline trivariates by constructing ruled trivariates between the untrimmed surfaces that from each respective node and corresponding half of each beam and kernel points represented as degenerate surfaces, wherein for surfaces of the node the kernel point is represented as the center of the corresponding node, and for each half of each beam ruled trivariates are constructed between boundary surfaces that form the respective half of each beam include a base cap, a top cap and separating surface, wherein the kernel point is selected near the base cap (page 41 Fig. 7 3.2 Basic construction methods of V-model, 3.2.1. Trivariate B-splines and 3.2.2. High level V-rep constructors, page 44 Fig. 13, B-spline trivariates computed by constructing ruled trivatirate, for each half of each beam ruled trivariates are constructed between boundary surfaces that form the respective half of each beam include a base cap, a top cap and separating surface, as shown in Fig. 7 and 13).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daynes WO 2018117971 A1 teaches truss structure conforming to mesh model for 3D printing.
Jianfei Liu “A fast and practical method to pack spheres for mesh generation” teaches packing spheres for mesh generation of 3D object.
Ou US 20160325505 A1 teaches model of array of micro-pillars on curved surface.
Shimada US 20060050987 A1 teaches bubble mesh by packing sphere bubbles within 3D object for 3D printing.
Wang CN 109848410 A teaches conformal truss structure inside space and outer wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115